Sharpe, J.
Defendant reviews on exceptions before sentence his conviction on a charge of unlawfully haying intoxicating liquor in his possession.
Acting under a search warrant, the officers found a considerable quantity of moonshine whisky on the premises of defendant, occupied by him as a grocery store. The only question presented is whether sufficient cause was shown to justify the issue of the search warrant. The facts sworn to were substantially the same as those considered in People v. Czckay, 218 Mich. 660. The holding in that case is controlling of this.
The conviction is affirmed, and the trial court directed to proceed to sentence.
Wiest, C. J., and Fellows, McDonald, Clark, Bird, Moore, and Steere, JJ., concurred.